DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 58 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yu et al (US 2004/0043053).
3 (cements comprising -wollastonite (CaSiO3) in paragraph [0004]).
Yu et al does not explicitly teach the Beta CaSiO-3 is produced by the method of claim 46. However, claim 46 is a product-by-process claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. (MPEP 2113). Here, Yu et al discloses the claimed product. In the alternative, any differences in the product produced by the claimed method would be minor and would have been obvious to one of ordinary skill in the art at the time of filing.  

Allowable Subject Matter
Claims 46-57 and 59-63 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art is Yu et al (US 2004/0043053), Jacob (US 3,966,884), Kozawa et al (“Preparation of -CaSiO3 powder by water vapor assisted solid state reaction”) and Zhang et al (“Large Scale Preparation of of -CaSiO3 Nanostructures by solid-state reaction in NaCl-H2O system at lower temperature”. Yu et al teaches forming -wollastonite (CaSiO3) ([0004]). Jacob et al teaches forming wollstonite, CaSiO3, from CaCO3 and SiO2 and NaCl at 1000 to 1100°C (abstract; col 3, ln 1-67). Kozawa et al teaches forming -CaSiO3 by reacting CaSiO3 and SiO2 and water vapor at 500-850°C (pg 103-104). Zhang et al forming -CaSiO3 by reacting CaSiO3 and SiO2, NaCl and  - CaSiO3 reaction product between 20 and 60 wt% in under one hour.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 01/15/2021 have been fully considered but they are not persuasive.
Applicant’s argument that claim 58 is directed to a carbonate cement composition comprising  - CaSiO3, not  - CaSiO3 itself is noted but not found persuasive. Claim 58 recites, “A carbonate cement composition comprising - CaSiO3 produced according to the method of claim 46.” The only limitation regarding the composition is - CaSiO3, which is taught by Yu ([0004], [0017]-[0019]).
Applicant’s argument that the reaction condition of method claim 49 involves inter alia certain ranges of temperature and partial pressure as well as particular size and - CaSiO3, which is taught by Yu  (See [0004], [0017]-[0019]). Second, claim 58 uses “comprising” language; therefore is open to additional materials or phases so long as -CaSiO3 is included. Third, there is no purity claimed. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Claim 58 is directed to a purer form of CaSiO3) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 58 does not recite any purity, and claim 46 also does not recite any purity. Claim 58 merely recites, - CaSiO3, which is taught by Yu  (See [0004], [0017]-[0019]).
Applicant’s argument that Yu teaches a different reaction condition; therefore the resulting product composition could not have been the same as that of claim 58 is noted but not found persuasive. Claim 58 recites, “A carbonate cement composition comprising - CaSiO3 produced according to the method of claim 46.” Emphasis added. Claim 58 only requires the - CaSiO3 which is produced from the method of claim 46. In other words, no other materials are claimed, and the only material limitation is - CaSiO3, which is explicitly taught by Yu (See [0004], [0017]-[0019]). There are no other limitations defining the “composition.” Claim 46 recites, “A method of increasing the reaction yield of - CaSiO3” in line 1-2. The method merely increases yield, and - CaSiO3, as taught by Yu. Applicant has not shown any chemical or structural difference in the - CaSiO3 taught by Yu and the - CaSiO3 recited in claim 58; therefore the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714